EXHIBIT 10.1




ASSET PURCHASE AGREEMENT




This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into on July 28, 2014
(“Effective Date”), by and among Lenape II Solar LLC, a Nevada Limited Liability
Company (“Buyer”), and New Generation Power, LLC, an Illinois Limited Liability
Company and NGP Lenape Solar II, LLC, an Illinois Limited Liability Company
(jointly and severally “Seller”). Buyer and Seller are referred to collectively
as the “Parties” and each individually as a “Party.”  Definitions of capitalized
terms not otherwise defined herein are set out in Exhibit A attached hereto and
made a part hereof.

RECITALS

A.

Prior to the consummation of the transactions contemplated under this Agreement,
Seller has been engaged in the development of a grid-connected ground-mounted
photovoltaic power plant know by the Parties as Lenape II, (the “Solar
Facility”) at 401 N. Shadeland Ave, Indianapolis Indiana, originally leased
pursuant to an unrecorded Lease Agreement (as amended, the “Solar Site Lease”)
between Live Wire Technologies LLC as Lessor, and Seller, as Lessee.

B.

Seller also entered into an Agreement with Indianapolis Power & Light Company
(IPL) (the “PPA”). Pursuant to the PPA, IPL has agreed to purchase the energy
output of the Solar Facility.

C.

Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller all on
the terms and conditions hereinafter set forth.

D.

Buyer is a wholly owned subsidiary of Xnergy, a California Corporation. Xnergy
caused Buyer to be created as an SPE that will own all the assets and
liabilities associated with the Solar Facility.

E.

Xnergy entered into an LOI dated May 2nd, 2014 with Seller. Execution of this
Agreement is in furtherance of Seller’s obligations under that LOI to sell
Xnergy the Solar Facility as NGP failed to sell the Assets/ Solar Project by
June 30, 2014.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties, conditions and agreements contained herein, the
Parties agree as follows:

 

ARTICLE 1

PURCHASE AND SALE OF ASSETS

 

1.1

Sale and Purchase.  Upon the terms set forth in this Agreement, and in reliance
on the respective representations and warranties of the Parties, Seller agrees
to sell, convey, assign, transfer and deliver the Assets to Buyer, free and
clear of all Encumbrances, and Buyer agrees to purchase and accept delivery of
the Assets from Seller, free and clear of all Encumbrances, on the Closing Date
at the time and place of Closing for the consideration and in accordance with
the provisions of this Agreement.





1




--------------------------------------------------------------------------------




1.2

Assets.  The term “Assets” means Seller’s right, title and interest in and to
the Solar Facility, the design and engineering of the Solar Facility, and all of
the properties, assets and rights comprising the Solar Facility, whether
tangible, intangible or personal and wherever located, specifically including,
without limitation, the following (specifically excluding the Excluded Assets):

(a)

all Environmental Financial Incentives and Green Attributes in connection with
the Solar Facility;

(b)

the inventories, equipment, machinery, materials, supplies, advertising and
promotional materials, furniture, fixtures, leasehold improvements and other
tangible assets of the Solar Facility, including those identified in Parts
2.13(a) of the Disclosure Schedule;

(c)

all contract rights with respect to the Contracts of Seller in connection with
the Solar Facility, including all Material Contracts identified in Part 2.12 of
the Disclosure Schedule (collectively, the “Assumed Contracts”);

(d)

the leasehold interests associated with the Solar Facility identified in Part
1.2(d) of the Disclosure Schedule that are effectively assigned and transferred
to the Buyer hereby as part of the Assets pursuant to the Bill of Sale and
Assignment and Assumption Agreement (the “Assumed Leases”);

(e)

all bids, quotations and proposals for Contracts, whether oral or written, to
which Seller is a party or by which Seller is bound that relate to the Solar
Facility;

(f)

all Permits held by Seller, including the Permits identified in Part 2.9(c) of
the Disclosure Schedule, relating to the Solar Facility, but solely to the
extent such Permits are transferable;

(g)

all claims and causes of action of Seller against other Persons relating to the
Assets (regardless of whether or not such claims and causes of action have been
asserted by Seller), and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights of
recovery possessed by Seller relating to the Assets (regardless of whether such
rights are currently exercisable), including those warranty rights identified in
Part 2.13(c) of the Disclosure Schedule;

(h)

all rights of Seller under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers and contractors in connection with
products sold to or services provided to Seller for the Solar Facility, or
affecting the property, machinery or equipment owned by Seller and used in
connection with, or relating to, the Solar Facility;

(i)

all Intellectual Property, engineering plans, know-how, goodwill and similar or
related assets of Seller relating to the Solar Facility and variations thereof,
including the Intellectual Property identified in Part 2.11 of the Disclosure
Schedule;





2




--------------------------------------------------------------------------------




(j)

all motor vehicles owned or leased by the Seller and used or held for use
primarily in connection with the operation of the Solar Facility, including all
vehicles identified in Part 1.2(j) of the Disclosure Schedule;

(k)

all site plans, surveys, soil and substratus studies, architectural drawings,
plans and specifications, engineering, electrical and mechanical plans and
studies, floor plans, landscape plans, appraisals, feasibility studies,
environmental studies and other plans and studies of any kind if existing and in
the possession or subject to the control of Seller relating to the Leased Real
Property (collectively, “Property Plans”);

(l)

all records (including employment records), files and papers specifically and
pertaining to the Solar Facility (the “Books and Records”); and

(m)

all other assets identified in Part 1.2(m) of the Disclosure Schedule.

1.3

Excluded Assets.  Notwithstanding anything to the contrary contained herein, the
Assets do not include the following (collectively, the “Excluded Assets”):

(a)

the assets set forth in Part 1.3(b) of the Disclosure Schedule, if any.

1.4

Assumed Liabilities.  Subject to the terms and conditions hereof, at Closing,
the Buyer shall assume the following Liabilities, and only the following
Liabilities, of Seller (and Buyer shall promptly pay and perform such
Liabilities when due): All Liabilities arising after the Closing Date under the
Assumed Contracts and Assumed Leases; provided, that such obligations: (i) arise
after the Closing Date; (ii) do not arise from or relate to any default or
breach by a Seller prior to the Closing Date of any provision of any of the
Assumed Contracts or Assumed Leases; (iii) do not arise from or relate to any
event, circumstance or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
breach of, or default under, any of the Assumed Contracts; and (iv) are
ascertainable (in nature and amount) solely by reference to the express terms of
the Assumed Contracts and Assumed Leases. For convenience of reference, the
Liabilities being assumed by the Buyer as aforesaid are hereinafter collectively
referred to as the “Assumed Liabilities.”

1.5

Excluded Liabilities.  Notwithstanding anything to the contrary contained in
this Agreement, and regardless of whether such liability is disclosed in this
Agreement, in any of the Transaction Documents or on any Schedule or Exhibit
hereto or thereto, Buyer will not assume, agree to pay, perform and discharge or
in any way be responsible for any debts, liabilities and obligations, of Seller
of any kind or nature whatsoever, arising out of, relating to, resulting from,
or caused by any transaction, status, event, condition, occurrence or situation
relating to, arising out of or in connection with the Solar Facility, the
Assets, or Seller existing, arising or occurring on or prior to the Closing Date
other than the Assumed Liabilities (the “Excluded Liabilities”). Seller shall
promptly pay and perform such Excluded Liabilities when due.  For all of the
Excluded Assets not purchased, Buyer assumes no liability associated therewith.








3




--------------------------------------------------------------------------------




1.6

Purchase Price; Closing; Payment; Allocation.

(a)

Purchase Price.  The aggregate consideration for the Assets shall be as follows,
subject to any adjustment as provided herein, including in Article 4:

(1)

One Million and  00/100 dollars ($1,000,000.00), (“Purchase Price”);

(2)

Buyer’s assumption of the Assumed Liabilities;

(3)

Other good and valuable consideration already provided in the form of $2,000,000
payment pursuant to the Strategic Agreement to the limited extent that payment
relates to Lenape II EPC (this Agreement does not serve as a release from
Strategic Agreement beyond the limited extent to which the fulfillment of all
obligations herein by Seller releases Seller from the Lenape II EPC
obligations).

(b)

Closing.  The closing of the sale of the Assets and the consummation of the
other transactions contemplated by this Agreement (the “Closing”) shall occur
when both parties sign this Agreement.  The date on which the Closing actually
takes place is referred to in this Agreement as the “Closing Date.”  

(c)

Closing Payments.  Upon the terms and subject to the conditions set forth in
this Agreement, including, without limitation: the satisfactory completion or
waiver of the Conditions To Buyer’s Obligations set forth in Article 6 and
obligations under Section 4.4, Buyer shall pay the following amounts according
to the attached Exhibit C Disbursement Agreement:

(1)

 On Effective Date after execution of this Agreement by both Parties,
$250,000.00 (to be wired within two standard business days after due);to New
Generation Holdings Account: Citibank 11S LaSalle Street Chicago Il 60603
Routing: 270170801 Account: 801160883  Branch telephone: 1-800-627-3999

(2)

Upon Commercial Operation or at the financial close at the sale of the project
to another buyer, $750,000.00, contingent on Seller cooperating in obtaining or
transferring all Permits, Real Property Leases, Material Contracts, Tangible
Personal Property, and fulfilling its other obligations herein to date of
Commercial Operation;

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in the Disclosure Schedule, Seller represents and warrants
to the Buyer that the statements contained in this Article 2 are correct and
complete as of the Closing Date:





4




--------------------------------------------------------------------------------




2.1

Organization.  Seller(s) is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Illinois.  Seller
has the requisite power and authority to own, lease and operate its assets and
to construct/operate the Solar Facility.  Seller has all requisite power and
authority to enter into this Agreement and the Transaction Documents to which it
is a party and to perform its obligations thereunder.  

2.2

Authorization of Transaction.  The execution, delivery and performance by Seller
of this Agreement and each Transaction Documents to which it is a party and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized and approved by all necessary action of Seller, and its
equity holders.  This Agreement and the other Transaction Documents have been,
or will, upon such delivery, be duly executed and delivered by Seller and
constitute, or upon such execution and delivery will be, the valid and legally
binding obligation of Seller enforceable against it in accordance with its terms
and conditions.

2.3

No Conflict or Violation.  Except as set forth in Part 2.3 of the Disclosure
Schedule, none of the execution and delivery of this Agreement or any of the
other Transaction Documents, or the consummation of the transactions
contemplated hereby and thereby, will:

(a)

result in a violation of or a conflict with any provision of the organizational
documents of Seller;

(b)

contravene, conflict with or result in a violation or breach of, or result in a
default under, any provision of any of Assumed Contracts or Assumed Leases;

(c)

result in a material breach under any Material Contract listed in Part 2.12 of
the Disclosure Schedule to this Agreement;

(d)

result in the creation of any Encumbrance upon any material assets of Seller; or

(e)

result in a violation by Seller in any material respect of, or require any
authorization, Consent, approval, exemption, notice, filing or other action due
to or required from, or filing with, any Authority pursuant to any Legal
Requirement or Order.

2.4

Consents and Approvals.  Except as set forth in Part 2.4 of the Disclosure
Schedule, any Consent, approval or authorization of, or declaration, filing or
registration with, any Authority, or any other Person, that is required to be
made or obtained will be obtained by Seller in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby.











5




--------------------------------------------------------------------------------




2.5

Title to Assets; Assets for Operation of Solar Facility.  Except as set forth in
Part 2.5 of the Disclosure Schedule, Seller has good title to, or a valid
leasehold interest in, the Assets comprising and used to operate the Solar
Facility, free and clear of all Encumbrances.  Such Assets used to operate the
Solar Facility (other than the Excluded Assets) are, and upon the consummation
of the transactions contemplated by this Agreement, will be sufficient for the
operation of the Solar Facility after the Closing. The Solar Facility has been
developed, constructed and operated only through Seller and not through any
other divisions or any direct or indirect subsidiary or affiliate of Seller and
no part of the Solar Facility is owned or operated by Seller through any entity
other than Seller.

2.6

Real Property. Seller does not own, and has never owned, any real property
associated with the Solar Facility.  Part 2.6 of the Disclosure Schedule
contains a true and complete list of all real property associated with the Solar
Facility with respect to which Seller is a lessee, sublessee, licensee or other
occupant or user (the “Leased Real Property”).  Buyer has been provided with a
copy of each lease, sublease or other occupancy agreement (including any
amendments and renewal letters) relating to the Leased Real Property, including
the Solar Site Lease, together with all material amendments and modifications
thereto (collectively, the “Real Property Leases”). The operation of the Solar
Facility in the ordinary course of business after the Closing will not result in
a violation of any applicable statutes, ordinances, codes (including, but not
limited to, zoning, building, subdivision, bylaws, pollution, environmental
protection, water disposal, health, fire, and safety engineering codes), or the
rules and regulations of, any governmental authority having jurisdiction over
the Property that exist as of the Closing.

2.7

Undisclosed Liabilities; Indebtedness; Accounts Payable. Other than the
liabilities, indebtedness or other obligation for borrowed money, including
capitalized leases, and accounts payable identified in Part 2.7 of the
Disclosure Schedule, there exist no liabilities or obligations arising from or
associated with the Solar Facility or the Assets, whether known, unknown, due or
to become due, absolute or contingent, including liabilities arising out of any
event, circumstance, or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
breach of contract, other liability, or Encumbrance in each case.

2.8

Subsequent Events.  Since April 30, 2014, there has been no Material Adverse
Effect with respect to the Solar Facility.

2.9

Legal Compliance.

(a)

Except as set forth in Part 2.9(a) of the Disclosure Schedule, Seller is in
material compliance with all Legal Requirements and Orders applicable to it.
 Except as set forth in Part 2.9(a) of the Disclosure Schedule, no written
notice has been received by and no written claims have been filed against Seller
in the past two years alleging a material violation of any Legal Requirement or
Order.  

(b)

As of the date of this Agreement, there is no pending or, to Seller’s Knowledge,
threatened investigation, review or disciplinary litigation by any Authority
against Seller.





6




--------------------------------------------------------------------------------




(c)

Seller holds, or as of the Closing, will have obtained all Permits listed in
Part 2.9(c) of the Disclosure Schedule. All such Permits are in full force and
effect and Seller has, to the extent required, made all filings necessary to
request the timely renewal or issuance of all Permits listed in  Part 2.9(c) of
the Disclosure Schedule.

(d)

Except as set forth on Part 2.9(d) of the Disclosure Schedule, to Seller’s
Knowledge, Seller has timely filed all reports, registrations, statements and
other filings, together with any amendments required to be made with respect
thereto, that were required to be filed with or pursuant to the rules of any
Authority (all such reports and statements, including the financial statements,
exhibits, annexes and schedules thereto, being collectively referred to herein
as the “Reports”).

2.10

Tax Matters.  Except as set forth in Part 2.10 of the Disclosure Schedule:

(a)

Seller has timely filed all Tax Returns that it has been required to file, and
all such Tax Returns are accurate and complete in all material respects;

(b)

All Taxes shown to be due and payable on such Tax Returns and relating to Seller
and the Solar Facility have been or will be timely paid by Seller or Owners;

(c)

No other written notice of deficiency or proposed adjustment which has not been
paid or resolved for any Tax has been asserted or assessed by any Taxing
Authority against Seller or the Owners relating to Taxes attributable to the
Solar Facility;

(d)

There are no Tax audits in progress, pending or, to Seller’s Knowledge,
threatened against Seller or the Owners in connection with the Solar Facility;

(e)

There are no Liens with respect to any Taxes upon the Solar Facility.

2.11

Intellectual Property.

(a)

All material Intellectual Property of Seller relating to the Solar Facility is
listed in Part 2.11 of the Disclosure Schedule.  Except as set forth in Part
2.11 of the Disclosure Schedule, Seller own and possesses good title to or valid
license to use all material Intellectual Property of Seller relating to the
Solar Facility.  None of the use of any such Intellectual Property by Seller,
the operations of the Solar Facility, or the current provision of products or
services therein by Seller, infringes upon, misappropriates or violates in any
way the rights of any Person (including rights in Intellectual Property). No
claims are pending in writing or, to Seller’s Knowledge, threatened against
Seller as of the date of this Agreement with respect to the ownership, use or
validity of any Intellectual Property of Seller relating to the Solar Facility.
 Seller has not been sued or charged as a defendant in any claim, suit, action,
or proceeding which involves a claim of infringement of any Intellectual
Property of any third party and which has not been finally terminated prior to
the date hereof, and to Seller’s Knowledge, no such claim has been threatened.
 No Intellectual Property of Seller relating to the Solar Facility is subject to
any outstanding decree, order or judgment restricting in any manner the sale or
licensing of such product by Seller.





7




--------------------------------------------------------------------------------




(b)

Part 2.11of the Disclosure Schedule sets forth an accurate and complete list of
all (i) agreements to which Seller is a party involving any Intellectual
Property relating to the Solar Facility (collectively, the “License Agreements”)
and (ii) computer software owned or used by Seller in connection with the Solar
Facility.

(c)

The Intellectual Property of Seller identified in Part 2.11 of the Disclosure
Schedule constitutes all of the material Intellectual Property that is currently
used in the Solar Facility or contemplated to be used by Seller in connection
with the Solar Facility, and Seller owns, free and clear of Encumbrances, or
otherwise possesses full, legally enforceable rights to use such material
Intellectual Property.

(d)

To Seller’s Knowledge, there are no material unauthorized uses, disclosures,
infringements, or misappropriations by any third party of any material
Intellectual Property of Seller relating to the Solar Facility or any material
breaches by any third party of any licenses or agreements involving such
Intellectual Property.

2.12

Material Contracts.

(a)

Part 2.12 of the Disclosure Schedule lists the following Contracts to which
Seller is currently a party or is subject to in connection with the Solar
Facility (“Material Contracts”):

(1)

any Contract for the sale of Seller’s products or services to any Person for
$100.00 or more;

(2)

any Contract involving consideration in excess of $100.00 over any twelve (12)
month period;

(3)

any Contract (or group of related Contracts) under which it has created,
incurred, assumed or guaranteed any Indebtedness;

(4)

any Contract which prohibits Seller from developing and operating the Solar
Facility or requiring it to exclusively sell or purchase to or from any Person;

(5)

any Contract with any of its Affiliates or the Owners (including Affiliates of
Seller);

(6)

any agreement for the employment of any individual on a full-time, part-time,
consulting or other basis providing an annual compensation in excess of $100.00
or providing severance benefits or payments upon the sale of Seller;

(7)

any Contract that cannot be terminated by Seller without liability in excess of
$100 upon less than sixty (60) days’ notice;





8




--------------------------------------------------------------------------------




(8)

any Contract that governs any joint venture, partnership or other cooperative
arrangement or any other relationship involving a sharing of profits;

(9)

any Contract that would result in the merger with or into or consolidation into
another Person;

(10)

any Contract that provides for the provision of material services to Seller by
third party personnel;

(11)

any License Agreement;

(12)

any Contract relating to any lease, lease guaranty, sublease or for the leasing,
use or occupancy of any Leased Real Property;

(13)

any other Contract that was entered into outside the ordinary course of business
of any of the Seller or that is otherwise material to Seller; or

(14)

any commitment to do any of the foregoing described in clauses (1) through (13)
or material amendment, modification or supplement in respect of any of the
foregoing.

(b)

With respect to each Material Contract listed in Part 2.12 of the Disclosure
Schedule: (A) the agreement is, with respect to the applicable Seller, legal,
valid, binding, enforceable and in full force and effect in all material
respects; (B) Seller is not in, and, to the Knowledge of Seller, the other party
thereto is not in, material breach or default, and no event has occurred which
with notice or lapse of time would constitute a material breach or default, or
permit termination, modification or acceleration under the agreement; and (C)
Seller has not, and to the Knowledge of Seller the other party thereto has not,
repudiated in writing any material provision of a Material Contract.

2.13

Equipment, Etc.

(a)

Part 2.13(a) of the Disclosure Schedule identifies all equipment, furniture,
fixtures, improvements and other tangible assets owned by Seller and used in
connection with the Solar Facility. Except as set forth in Part 2.13(a) of the
Disclosure Schedule, the tangible assets identified are (i) suitable for the
uses to which they are currently employed, (ii) in working condition, subject to
normal wear and tear, (iii) regularly maintained, and (iv) not obsolete,
dangerous or in need of renewal or replacement, except for renewal or
replacement in the Ordinary Course of Business.

(b)

 Part 2.13(b) of the Disclosure Schedule identifies all personal property and
other tangible assets leased to Seller and used in connection with the Solar
Facility.

(c)

Part 2.13(c) of the Disclosure Schedule identifies all warranty rights, rights
of indemnity, rights of contribution, rights to refunds, rights of reimbursement
and other rights of recovery possessed by Seller relating to the Assets and used
in connection with the Solar Facility.





9




--------------------------------------------------------------------------------




2.14

Legal Proceedings.

(a)

There are no actions, suits at law or in equity, arbitrations or proceedings
pending or, to the Knowledge of Seller, threatened against Seller.  Seller is
not subject to any Order.

(b)

Except as set forth in Part 2.14(b) of the Disclosure Schedule, no Proceeding
has ever been commenced by or against Seller in relation to the Assets or the
Solar Facility and no such Proceeding has been pending or threatened at any
time.

2.15

Environmental, Health and Safety Laws.  

(a)

Seller has no knowledge, and Seller has not received notice, of (i) the
presence, use, storage, or discharge of any Hazardous Materials on, in, under,
or about the Solar Facility, and/or (ii) any violation of Environmental, Health
and Safety Law Environmental Laws relating to the Solar Facility.

(b)

Seller is in compliance with all Environmental, Health and Safety Laws.

(c)

There has been no storage, treatment, generation, transportation or release of
any Hazardous Materials by Seller in violation of, or which could give rise to
any liability or obligation under, any Environmental, Health and Safety Laws.

(d)

Seller has not been nor is it presently the subject of any pending Environmental
Claim, and to the best of Seller’s Knowledge, no Environmental Claim is pending
or threatened against Seller. To Seller’s Knowledge, none of the properties
presently leased or operated by Seller contains any asbestos or
asbestos-containing-material, polychlorinated biphenyls.

2.16

Brokers’ Fees.  Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

2.17

Disclosure. This Agreement, each Transaction Document, and each certificate or
other instrument furnished in connection with the closing of the transactions
contemplated by this Agreement by or on behalf of Seller to Buyer or its
representatives in connection herewith or pursuant hereto, taken as a whole, do
not contain any untrue statement of material fact or omit to state a material
fact required to be stated herein or therein or necessary to make the statements
contained herein or therein in light of the circumstances under which they were
made, not misleading. To the best of Seller’s knowledge, there are no facts that
have not been disclosed or are otherwise not known to Buyer (other than matters
of a general economic nature that do not affect the Solar Facility uniquely)
that could reasonably be expected to be materially adverse to the Solar Facility
taken as a whole.








10




--------------------------------------------------------------------------------




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to Seller as follows:

3.1

Organization of the Buyer.  The Buyer is a corporation company duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite power and authority to operate the Solar Facility as it is
contemplated to be operated and to own and lease its properties and assets.

3.2

Authorization; Validity.  The Buyer has all necessary power and authority to
enter into this Agreement and the other Transaction Documents and has taken all
action necessary to consummate the transactions contemplated hereby and thereby
and to perform its obligations hereunder and thereunder.  This Agreement has
been duly executed and delivered by the Buyer and is a legal, valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms.

3.3

Brokers’ Fees.  Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

ARTICLE 4

CERTAIN COVENANTS AND AGREEMENTS

Seller hereby covenants and agrees that from and after the date hereof and
through the Commercial Operation date, they shall do or refrain from doing the
following (with respect to Sections 4.1 through 4.8):

4.1

Access to Information and Records.  Subject to the procedures set forth below,
at or prior to the Closing Date, the Buyer shall be entitled, through its
respective representatives, advisers, accountants, consultants, agents and
attorneys, to make such investigation of the Solar Facility and Seller and such
examination of the books, records, Tax Returns, other data and information,
facilities, properties, financial condition and operations of Seller as the
Buyer may reasonably request.  Any such investigation and examination shall be
conducted during normal business hours and under reasonable circumstances, and
Seller shall reasonably cooperate therein, and shall cause its Affiliates and
their respective representatives to reasonably cooperate.

4.2

Further Actions. Each of the Parties covenants and agrees to act in good faith
and to use its commercially reasonable actions to cause all conditions to the
obligations of the Parties to consummate the Closing specified in Articles 5 and
6 to be satisfied at or prior to the Commercial Operation date, but only to the
extent that such conditions relate to such Party’s obligations, covenants,
representations or warranties hereunder and under the Transaction Documents to
be entered into by such Party.





11




--------------------------------------------------------------------------------




4.3

Consents.  The Buyer and Seller will, as soon as reasonably practicable,
commence to take commercially reasonable actions required to obtain all
Consents, approvals, waivers and agreements of, and to give all notices and make
all other registrations or filings with, any third parties, including any
Authority, necessary to authorize, approve or permit the full and complete sale,
conveyance, assignment, transfer and delivery of the Assets and the continuance
in full force and effect of the Permits, Contracts and other agreements as set
forth on the Disclosure Schedule; provided that the Buyer shall not be required
to expend any material funds related thereto.  

4.4

Lease, PPA, and other Consents. The obligations of the Buyer, including any
payment obligations, are contingent on the following requirements being met,
(and all Seller obligations under this Agreement shall be cancelled if these are
not completed by July 31, 2014, which date is an intentional extension to the
June 30 deadline from the LOI):

a)

Written PPA from IPL for Solar Facility,

b)

A guarantee from IPL they will honor the PPA beyond December 31, 2014, and

c)

Bankable 20 year lease from the owner of the property the Solar Facility will be
placed on.

4.5

Conduct of the Business Pending the Closing.

(a)

Seller covenants and agrees that, during the period commencing on the date
hereof and ending at the Commercial Operation date, except with the prior
written consent of Buyer, or as explicitly contemplated by this Agreement,
required by law, it shall not take any of the following actions:

(1)

sell or otherwise dispose of, or lease or license, any right or other asset with
respect to the Solar Facility;

(2)

waive or relinquish any material right with respect to the Solar Facility,
except in the Ordinary Course of Business;

(3)

enter into, amend or modify in any material respect or terminate any Material
Contract or Real Property Lease or waive or assign any material right
thereunder, in each case, other than in the Ordinary Course of Business;

(4)

incur, assume or guarantee any Indebtedness with respect to the Solar Facility;
or

(5)

agree, whether in writing or otherwise, to do any of the foregoing.

4.6

Releases and Terminations of Encumbrances. Seller shall take, or cause to be
taken, all actions necessary to secure the termination and release of any and
all Encumbrances upon the assets or properties of Seller, in each case, in form
and substance reasonably satisfactory to Buyer.  





12




--------------------------------------------------------------------------------




4.7

Notice of Material Developments.  Each Party shall give prompt written notice to
the other Parties of: (a) any material variances in any of its representations
or warranties contained in Articles 2 or 3 above, as the case may be (the
Disclosure Schedule); (b) any breach of any covenant or agreement hereunder by
such Party; and (c) any other material development which adversely affects the
ability of such Party to consummate the transactions contemplated by this
Agreement.

4.8

Public Announcements.  The timing and content of all announcements regarding any
aspect of this Agreement or the transactions contemplated hereby shall be
mutually agreed upon in advance by the Parties, though consent shall not be
unreasonably withheld.

4.9

Employee Matters. Buyer is not obligated to offer employment to any of Seller’s
employees.

4.10

Repayment of Indebtedness. Seller shall (a) cause the agreements, instruments
and documents relating to the liabilities, indebtedness or other obligation for
borrowed money, including capitalized leases, and accounts payable of Seller
identified in Parts 2.5 and 2.7 of the Disclosure Schedule to be terminated
effective as of the Closing; and (b) take, or cause to be taken, all actions
necessary to secure the termination and release of any and all Encumbrances upon
the assets or properties of the Seller, in each case, in form and substance
reasonably satisfactory to Buyer.  Seller acknowledges that the payments made to
the creditors identified in Parts 2.5 and 2.7 of the Disclosure Schedule are
credited to Seller as part of the Purchase Price and deemed received by Seller
notwithstanding that the payments are to be made directly to third parties.

4.11

Seller agrees that payments not yet paid by Buyer under the Section 1.6(c) shall
not be due if Seller fails to fulfill its obligations under this Article.

ARTICLE 5

CONDITIONS TO THE OBLIGATIONS OF
SELLER

The obligations of Seller to effect the transactions contemplated hereby on the
Commercial Operation date are subject to the satisfaction or waiver by Seller,
on or prior to the Closing Date, of each of the following conditions:

5.1

Representations, Warranties and Covenants.  All representations and warranties
made by the Buyer shall be true and correct in all material respects at and as
of the date of this Agreement and at and as of the Closing, and the Buyer shall
have performed in all material respects all agreements and covenants required
hereby to be performed by it prior to or on the Closing Date.

5.2

No Injunction.  No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby; or (b) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation.





13




--------------------------------------------------------------------------------




5.3

Documents to be Delivered by the Buyer.  At the Closing, the Buyer shall have
delivered to Seller the following documents, in each case duly executed or
otherwise in proper form:

(a)

Compliance Certificate. A certificate signed by a duly authorized representative
of the Buyer stating that the conditions specified in Sections 5.1 and 5.2 have
been satisfied as of the Closing.

(b)

Other Documents.  All other documents, instruments or writings required to be
delivered to Seller at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as Seller may reasonably
request.

Any condition specified in this Article 5 may be waived in writing by Seller,
and all conditions specified in this Article 5 shall be deemed to have been
satisfied or waived from and after the Commercial Operation date.

ARTICLE 6

CONDITIONS TO THE BUYER’S OBLIGATIONS

The obligations of the Buyer to purchase the Assets from Seller, as provided
hereby, are subject to the satisfaction or waiver by the Buyer, on or prior to
the Closing Date, or the Commercial Operation Date if so noted herein, unless
otherwise stated in this Agreement, of each of the following conditions:

6.1

Representations, Warranties and Covenants.  All representations and warranties
of Seller shall be true and correct in all material respects at and as of the
date of this Agreement and at and as of the Closing, and Seller shall have
performed, in all material respects, all agreements and covenants required
hereby to be performed by each of them prior to or on the Commercial Operation
date or as otherwise required herein.

6.2

Consents.  Seller shall have obtained (or caused to be obtained) all of the
Consents and approvals listed in Part 2.4 of the Asset Purchase Agreement
Disclosure Schedule by the Commercial Operation date, or as otherwise required
herein.

6.3

Permits. Buyer shall have obtained the Permits identified in Part 6.3 of the
Disclosure Schedule. Seller shall have effected all of the federal, state and
local governmental filings which are required on the part of Seller to
consummate the transactions contemplated by this Agreement.

6.4

No Injunction.  No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby; (b) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; (c)
adversely affect the right of the Buyer to own the Assets or operate the Solar
Facility; or (d) adversely affect the right of Seller to own the Assets or
control the Solar Facility, and no such Order shall have been entered or be in
effect.





14




--------------------------------------------------------------------------------




6.5

Material Adverse Effect.  No event, development, state or circumstances, or
condition will have occurred prior to the Closing Date and the Commercial
Operation date that, individually or in the aggregate has or would reasonably be
expected to have or result in a Material Adverse Effect.

6.6

Documents to be Delivered by Seller.  At the Closing, Seller shall have
delivered to the Buyer the following documents, in each case duly executed or
otherwise in proper form:

(a)

Site Lease.  A copy of the Solar Site Lease.

(b)

Certified Resolutions.  Certified copies of the resolutions of the Managers and
Members of Seller certifying incumbency and authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby.

(c)

Transfer Documents. Buyer shall have received from Seller a duly executed Bill
of Sale and Assignment and Assumption Agreement in the form of Exhibit B
attached hereto, and such other bills of sale with respect to the Assets,
assignments, endorsements and other documents of title (including those with
respect to any vehicles included in the Assets) and other good and sufficient
instruments of conveyance and transfer, as shall be effective to vest Buyer with
full, complete and marketable right, title and interest in and to the Assets in
form and substance satisfactory to Buyer.

(d)

Good Standing. A good standing certificate for Seller from its jurisdiction of
organization dated as of a recent date prior to the Closing Date.

(e)

Releases. Seller shall have executed and delivered any documents, including any
UCC amendments or termination statements, necessary to release all Encumbrances
on the Assets.

(f)

Other Documents.  All other documents, instruments or writings required to be
delivered to the Buyer at or prior to the Closing or the Commercial Operation
date pursuant to this Agreement and such other certificates of authority and
documents as the Buyer may reasonably and in good faith request.

6.7

Solar Site Lease Estoppel Certificate.  Seller shall have obtained (or caused to
be obtained) an estoppel certificate from the lessor under the Solar Site Lease
in form and substance satisfactory to Buyer. If such cannot be obtained in time,
an email or fax from the lessor stating the lease is intact and transferrable is
acceptable.




Any condition specified in this Article 6 may be waived in writing by the Buyer,
and all conditions specified in this Article 6 shall be deemed to have been
satisfied or waived from and after the Commercial Operation date.








15




--------------------------------------------------------------------------------




ARTICLE 7

POST-CLOSING COVENANTS

7.1

Further Assurances.  On and after the Closing Date, Seller and the Buyer will
take all appropriate action and execute (or cause to be executed) all notices,
documents, instruments or conveyances of any kind which may be reasonably
necessary to carry out any of the provisions hereof, to enable Buyer to operate
the Assets and the Solar Facility substantially in the manner as such Solar
Facility has been operated by or proposed to be operated by Seller prior to the
Closing, and to enable Buyer, its successor and assigns, to enjoy the benefit of
all Environmental Financial Incentives, Green Attributes, and all Tax Credits in
connection with the Solar Facility. Seller shall take any and all reasonable
actions that may be necessary to prevent any Person from having recourse against
any of the Assets or against Buyer (as transferee thereof) with respect to any
Excluded Liabilities.  If requested by the Buyer, Seller shall present or
otherwise enforce in its own name for the benefit of the Buyer any claims,
rights or benefits that are transferred to Buyer by this Agreement and that
require prosecution or enforcement in name of Seller.  

7.2

Tax Matters.  All transfer, documentary, sales, use, stamp, registration and
other similar Taxes and fees (including any penalties and interest) incurred in
connection with the transactions contemplated by this Agreement shall be borne
by Seller. Seller file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees.  

7.3

Transition Assistance.  From the date hereof, Seller will not in any manner take
any action which is designed, intended, or might be reasonably anticipated to
have the effect of discouraging customers, suppliers, lessors, licensors and
other Solar Facility associates from maintaining the same Solar Facility
relationship with Buyer after the Closing Date as were maintained with Seller
prior to the Closing Date, and (ii) shall immediately cease the use of any and
all trade names, trademarks and other names previously used in connection with
the Solar Facility and transferred to Buyer pursuant to this Agreement.

7.4

Confidentiality.  From and after the Closing Date, Seller agrees not to disclose
or use at any time (and shall cause any Affiliates of Seller not to use or
disclose at any time) any Confidential Information.  In the event Seller or any
of its Affiliates is required by Legal Requirement or Order to disclose any
Confidential Information, Seller shall promptly notify the Buyer in writing,
which notification shall include the nature of the legal requirement and the
extent of the required disclosure, and Seller shall reasonably cooperate with
the Buyer and Seller to preserve the confidentiality of such Confidential
Information consistent with applicable law (at Seller’s expense).

7.5

Books and Records.  The Parties agree that they will each preserve and retain
the material books and records of Seller in the possession of the Party or its
Affiliates and relating to the operations of Seller for the period prior to the
Closing Date, for a period of seven years from the Closing Date.  During such
seven year period, Seller and its representatives shall, upon reasonable notice,
have access during normal Solar Facility hours to examine, inspect and copy such
books and records subject to the execution of a reasonable and customary
confidentiality agreement.





16




--------------------------------------------------------------------------------




7.6

Bulk Sales. Notwithstanding any knowledge of Buyer at the time of the Closing,
Seller agrees that Buyer has not waived any right to indemnification that it may
have against Seller with respect to any Losses as a result of claims against the
Assets resulting from failure to comply with any applicable bulk sales laws.

7.7

Lease, PPA, etc. The obligations of Section 4.4 shall survive closing, along
with any other obligation in this Agreement that survives by its own terms.

ARTICLE 8

TERMINATION

8.1

Termination.  This Agreement may be terminated at any time prior to the Closing
only as follows:

(a)

by the mutual written consent of the Buyer and Seller;

(b)

by Buyer in the event the Closing does not occur on or before July 31, 2014;

(c)

by the Buyer, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by either Seller in the representations and warranties or covenants set
forth in this Agreement or the schedules and exhibits attached hereto, which in
the case of any such breach has not been cured within ten (10) days after
written notification thereof by the Buyer to Seller; or

(d)

by Seller, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by the Buyer in the representations and warranties or covenants set
forth in this Agreement or the schedules and exhibits hereto, which in the case
of any such breach has not been cured within ten (10) days after written
notification thereof by a Seller to the Buyer.

Notwithstanding the foregoing, the Party electing termination pursuant to clause
(b), (c) or (d) of this Section 8.1 may not be in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement.  In the event of termination by the Buyer or Seller pursuant to this
Section 8.1, written notice thereof (describing in reasonable detail the basis
therefor) shall forthwith be delivered to the other Parties.

8.2

Effect of Termination.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith terminate and have no
further force and effect, without any liability to any Party in respect hereof
or of the transactions contemplated hereby on the part of any Party (except for
any liability resulting from a Party’s breach of this Agreement), except that:
(a) the covenants and agreements set forth in this Section 8.2 (Effect of
Termination) and Article 10 shall survive such termination indefinitely; and (b)
nothing in Section 8.1 or this Section 8.2 shall be deemed to release any Party
from any liability for any breach by such Party of the terms and provisions of
this Agreement or to impair the right of any Party to compel specific
performance by another Party of its obligations under this Agreement.





17




--------------------------------------------------------------------------------




ARTICLE 9

INDEMNIFICATION

9.1

Survival, Representations and Warranties.  The representations, warranties and
covenants in this Agreement shall survive until the expiration of the applicable
statute of limitations.  The provisions of this Section 9.1 shall not limit any
covenant or agreement of the Parties which, by its terms, contemplates
performance after the Closing Date.

9.2

Indemnification Obligation of Seller.

(a)

Seller agrees to indemnify and defend the Buyer and its Affiliates, agents,
representatives and successors and assigns (collectively, the “Buyer
Indemnitees”) in respect of, and save and hold each Buyer Indemnitee harmless
against and pay on behalf of or reimburse each Buyer Indemnitee as and when
incurred, any Losses which any Buyer Indemnitee incurs as a result of or arising
out of:

(1)

a breach by Seller of any representation or warranty set forth in this
Agreement;

(2)

a breach of any covenant of a Seller set forth in this Agreement;

(3)

any Excluded Liability;

(4)

any Excluded Assets; and

(5)

any Taxes of Seller or Owners.

(b)

The Parties expressly agree that the right to indemnification under this Section
9.2 shall not be limited by any knowledge obtained pursuant to any investigation
conducted by or on behalf of Buyer or the other Indemnified Parties before or
after the date of this Agreement.

9.3

Indemnification Obligation of the Buyer.  Buyer agrees to indemnify and defend
Seller and its Affiliates, stockholders, officers, directors, employees, agents,
representatives, heirs, successors and assigns (collectively, the “Seller
Indemnitees”) in respect of, and save and hold each Seller Indemnitee harmless
against and pay on behalf of or reimburse each Seller Indemnitee as and when
incurred, any Losses which Seller Indemnitee incurs as a result of:

(a)

a breach by Buyer of any representation or warranty set forth in this Agreement;

(b)

a breach of any covenant of Buyer set forth in this Agreement; and

(c)

any Assumed Liability.





18




--------------------------------------------------------------------------------




9.4

Indemnification Procedures.

(a)

Any Person making a claim for indemnification pursuant to Section 9.2 or 9.3
above (each, an “Indemnified Party”) must give the Party from whom
indemnification is sought (an “Indemnifying Party”) written notice of such claim
promptly after the Indemnified Party receives any written notice of any demand,
claim, action, lawsuit, proceeding, investigation or other  contention (a
“Proceeding”) against or involving the Indemnified Party by any Person or
otherwise discovers the liability, obligation or facts giving rise to such Loss;
provided that the failure to notify or delay in notifying an Indemnifying Party
will not relieve the Indemnifying Party of its obligations pursuant to Section
9.2 or 9.3 above, as applicable, except where such failure actually harms or
prejudices the Indemnifying Party.

(b)

With respect to the defense of any Proceeding against or involving an
Indemnified Party in which any Person in question seeks non-equitable relief for
which indemnification is provided in Section 9.2 or 9.3 above, at its option an
Indemnifying Party may appoint as lead counsel of such defense any reputable
legal counsel selected by the Indemnifying Party and approved by the Indemnified
Party, such approval not to be unreasonably withheld.  The Indemnifying Party
shall not be entitled to assume control of such defense (unless otherwise agreed
to in writing by the Indemnified Party), and shall pay the reasonable fees and
expenses of counsel retained by the Indemnified Party, if: (i) the claim seeks
equitable relief or (ii) the Indemnified Party has been advised in writing by
counsel that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party which could reasonably impair the Indemnifying Party’s
ability to defend such claim; provided however, that the Indemnified Party may
not settle any such dispute or claim without the consent of the Indemnifying
Party, not to be unreasonably withheld, conditioned or delayed.  If the
Indemnified Party assumes the defense of the claim, the Indemnified Party will
keep the Indemnifying Party informed of the progress of any such defense.

(c)

If the Indemnifying Party is controlling the defense, the Indemnified Party will
be entitled to observe in the defense of such claim and to employ counsel of its
choice for such purpose at its own expense.  Notwithstanding the foregoing, if
the Indemnified Party’s counsel assists in the defense or prosecution of a
claim, action or cause of action on behalf of the Indemnifying Party, then such
fees, costs and expenses associated therewith shall be borne by the Indemnifying
Party.

(d)

Any Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Parties and their attorneys in the investigation, trial and defense
of such lawsuit or action and any appeal arising therefrom and, at no
out-of-pocket cost to the Indemnified Party, shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith.  The Parties shall cooperate with each other in any notifications to
insurers.








19




--------------------------------------------------------------------------------




(e)

If an Indemnifying Party assumes the defense of a claim, no compromise or
settlement thereof may be effected by the Indemnifying Party without the
Indemnified Party’s written consent (which shall not be unreasonably withheld or
delayed); provided that the Indemnifying Party may compromise or settle such
claim without the Indemnified Party’s consent so long as (a) there is a release
of all liability of the Indemnified Party with respect to such claim and (b) the
sole relief provided is monetary damages that are to be paid in full by the
Indemnifying Party. In no event shall the Indemnified Party admit any liability
with respect to, or settle, compromise or discharge, any claim as to which such
Indemnified Party has sought or may seek indemnification under this Agreement
without the Indemnifying Party’s prior written consent (which shall not be
unreasonably withheld or delayed).

9.5

Payment. Upon written agreement by the Indemnifying Party or by final
non-appealable judicial proceeding (such written agreement or final judicial
proceeding, a “Final Determination”), the Indemnifying Party shall pay to the
Indemnified Party, within twenty (20) Business Days after such Final
Determination, the amount of the Loss made under such claim for indemnification
(in all cases taking into account the provisions of Section 9.2(b) hereof). Any
such indemnification payment shall include interest at the rate of 6% per annum
calculated on the basis of the actual number of days elapsed divided by 360,
from the date any such Loss is suffered or sustained to the date of payment.

9.6

Indemnity Calculations. The amount of indemnity payable under Section 9.2 or
Section 9.3 shall be treated by the Buyer and Seller as an adjustment to the
Purchase Price.

ARTICLE 10

MISCELLANEOUS

10.1

Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by a Party without the prior written consent of the
other Party, such consent shall not be unreasonably withheld, conditioned or
delayed.  The assignment by Buyer to facilitate any financing shall not require
prior approval by Seller.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns.  This
Agreement shall be for the sole benefit of the Parties and their respective
permitted assigns and is not intended, nor shall be construed, to give any
Person, other than the Parties and their respective successors and assigns any
legal or equitable right, remedy or claim hereunder.

10.2

Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing.  All
such notices shall be delivered:  personally; by certified mail, return receipt
requested; by reputable overnight courier (costs prepaid); or by email, though
emails will only be deemed received if acknowledged by a response email.  All
such notices are to be given or made to the Parties at the following addresses
or emails (or to such other address as any Party may designate by a notice given
in accordance with the provisions of this Section):





20




--------------------------------------------------------------------------------




If to the Buyer:


Lenape II Solar LLC
Ruben Fontes

2721 Loker Avenue West

Carlsbad, CA 92010

rfontes@blueearthinc.com







If to Seller:

New Generation Power LLC

Dr. Chirinjeev Kathuria

39 S. LaSalle St. STE 600

Chicago, IL 60603

drkathuria@newgenerationpower.org







Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
will be effective only upon receipt.  All notices, requests or instructions
given in accordance herewith will be deemed given (a) on the date of delivery,
if hand delivered, (b) three Business Days after the date of mailing, if mailed
by registered or certified mail, return receipt requested, and (c) one Business
Day after the date of sending, if sent by Federal Express or other recognized
overnight courier.

10.3

Choice of Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of California, without reference to the
choice of law or conflicts of law principles thereof.  Subject to Section 10.4
below, any disputes are subject to the jurisdiction of the federal and state
courts of Los Angeles County, California.

10.4

Arbitration.  

(a)

Prior to submitting any dispute to arbitration, the Parties will meet and will
use good faith efforts to resolve the dispute by mutual agreement. Any dispute
arising out of or related to this Agreement that cannot be resolved by the good
faith efforts of the Parties shall be solely and finally settled by a board of
arbitrators consisting of three arbitrators. Each Party expressly and
irrevocably consents and agrees that the arbitration proceedings shall be held
in California, or in such other location as approved by both the Parties. under
the auspices of the American Arbitration Association (the “AAA”) and, except as
otherwise may be provided herein, the arbitration proceedings shall be conducted
in accordance with the Commercial Arbitration Rules of the AAA. Without limiting
the foregoing, the arbitration provisions set forth herein, and any arbitration
conducted thereunder, shall be governed exclusively by the Federal Arbitration
Act, Title 9, United States Code, to the exclusion of any state or municipal law
of arbitration. The arbitrators shall not decide a dispute ex aequo et bono or
as amiable compositeur or by reliance on any other doctrine or principle that
would permit the arbitrators to avoid the application of this Agreement and/or
the governing law.





21




--------------------------------------------------------------------------------




(b)

To the extent permissible under applicable law, the Parties agree that the award
of the arbitrators shall be final and shall not be subject to judicial review.
Judgment on the arbitration award may be entered and enforced in any court of
competent jurisdiction. Nothing contained herein shall prevent either Party from
seeking preliminary injunctive relief in a court of competent jurisdiction.

(c)

To the fullest extent permitted by law, the arbitration, the arbitration
proceedings and the arbitrators’ decision and award shall be maintained in
confidence by each side to the dispute and each side to the dispute shall
instruct the arbitrators to likewise maintain such matters in confidence.

(d)

The arbitrators shall have the discretion to award the arbitration fees and
expenses, including the arbitrator’s fees, reasonable attorney’s fees, and other
arbitration costs and expenses, to the prevailing side as the arbitrators may
determine is fair and reasonable in the circumstances.

10.5

Entire Agreement; Amendments and Waivers.  This Agreement, together with all
exhibits and schedules hereto, constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.  This Agreement may not be amended or modified except
by an instrument in writing signed on behalf of all of the Parties.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

10.6

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed and delivered by
electronic means (including .pdf format) with the same force and effect as if
the same were a fully executed and delivered manual counterpart.

10.7

Invalidity.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

10.8

Headings.  The headings of the Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.





22




--------------------------------------------------------------------------------




10.9

Expenses.  Except as otherwise provided herein, each Party will each be liable
for its respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement and the
consummation of the transactions contemplated hereby (including fees, costs and
expenses of legal counsel, investment advisers, brokers and other
representatives and consultants).

10.10

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE FOREGOING.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO
THIS AGREEMENT.

10.11

Interpretation.  Unless otherwise indicated to the contrary herein by the
context or use thereof:  (i) the words, “herein,” “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular Section or
paragraph hereof; (ii) the word “including” means “including, but not limited
to”; (iii) the masculine gender shall also include the feminine and neutral
genders, and vice versa; and (iv) words importing the singular shall also
include the plural, and vice versa.

10.12

Incorporation of Exhibits and Schedules.  The exhibits and schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.
 If and to the extent any information required to be furnished in any section of
the Disclosure Schedule is contained in this Agreement or disclosed on any
section of the Disclosure Schedule, such information shall be deemed to be
included in all sections of the Disclosure Schedule in which the information is
required to be included to the extent such disclosure is reasonably apparent on
its face.  The inclusion of any information in any section of the Disclosure
Schedule shall not be deemed to be an admission or acknowledgment by Seller, in
and of itself, that such information is required by the terms hereof to be
disclosed or is material to or outside the Ordinary Course of Business of the
Solar Facility.

10.13

No Third-Party Beneficiaries.  Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any Person other than the
Parties and their respective permitted successors and assigns, any rights or
remedies under or by reason of this Agreement or the Transaction Documents, such
third parties not having any rights or remedies under or by reason of this
Agreement or the Transaction Documents specifically including the Employees and
creditors of Seller.

10.14

Business Days.  Whenever the last day for the exercise of any privilege or the
discharge of any duty hereunder shall fall upon any day which is not a Business
Day, the Party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding Business Day.





23




--------------------------------------------------------------------------------




ARTICLE 11

SECURITY AGREEMENT




11.1

 The Seller and Xnergy, the parent of Buyer, were Parties to an EPC Agreement
entered into on or about December 20, 2013 regarding Lenape II. Certain
obligations therein were not met by Seller. To the extent that Seller performs
under this Agreement, their obligations under that EPC (and that EPC only) are
superceded by this Agreement. Seller has granted to the Buyer a first priority
security interest in and lien on all of Seller’s right, title and interest in
and to the following, whether now owned or hereafter acquired to guarantee their
performance under this Agreement (all of which shall collectively be called the
“Collateral”):




(a)

All of Seller’s “Accounts” as such term is defined in the Uniform Commercial
Code, as adopted in any applicable jurisdiction (the “UCC”), including, but not
limited to, all rights of Seller in each purchased product related to the Solar
Facility;

(b)

All of Seller’s “Contract Rights”, “General Intangibles”, “Documents”,
“Instruments”, and “Chattel Paper”, as such terms are defined in UCC, relating
to purchasing contract products acquired under each issued purchase order under
the EPC, as supplemented from time to time, or relating to the Solar Facility;

(c)

All of Seller’s “Inventory” as such term is defined in the UCC, consisting of
purchased contract products acquired under each issued purchase order under the
EPC or Solar Facility whether now owned or hereafter acquired;

(d)

All insurance policies of Seller and the proceeds thereunder or therefrom
relating to Solar Facility acquired under each issued purchase order under the
EPC, or relating to the Solar Facility, in each case regardless of whether now
owned or hereafter acquired or coming into existence, and the refund of all
premiums therefor;

(e)

Seller’s Equity Interests in NGP Lenape Solar II, LLC. “Equity Interest” means
any shares of capital stock, partnership interests, limited liability company
membership interests or units, shares, interest or other participations in the
equity of any entity, including without limitation, Seller or any Affiliate of
Seller, or any other security (including without limitation, debt securities) or
other right that is (or can be) exercisable or exchangeable for, or convertible
into, any of the foregoing.

(f)

All present and future rights of Seller to receive any payment of money or other
distribution or payment arising out of or in connection with its Equity Interest
in NGP Lenape Solar II, LLC;

(g)

Any other claim which Seller now has or may in the future acquired in its
capacity as a member of manager of NGP Lenape Solar II;

(h)

All securities, certificates and other instruments representing or evidencing
any of the foregoing rights and interests or the ownership of such Equity
Interests;








24




--------------------------------------------------------------------------------




(i)

All rights Seller may have under any “Contractual Agreement” (as defined below)
or “Governmental Authorization” (as defined below). “Contractual Agreement”
means any written, oral or other agreement, contract, subcontract, statement of
work, lease, understanding, arrangement, instrument, note, warranty, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
including but not limited to power purchase agreement, engineering, procurement
and construction agreement. “Governmental Authorization” means any permit,
license, certificate, franchise, permission, clearance, registration,
qualification or authorization issues, granted, given or otherwise made
available by or under the authority of, or right under any contract with, any
federal, state, commonwealth, territory, country, municipality, district or
other jurisdiction of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal) or pursuant to any legal
requirement;

(j)

All solar site lease-option agreements; solar power installation plans, designs,
engineering studies, wetlands studies, and other site-planning documentation;
interconnection impact studies, interconnection agreements, wholesale market
participation rights and agreements and other property incident to
interconnection of the Solar Facility;

(k)

All of Seller’s property, including Solar Facility, in the possession of Buyer
or Buyer’s parent companies;

(l)

To the extent not otherwise included above, all proceeds, products and
accessions of any and all of the foregoing, including, without limitation,
whatever is received upon any collection, exchange, sale or other disposition of
any of the Collateral, and any property into which any of the Collateral is
converted, whether case or non-cash proceeds, and any and all other amounts paid
or payable under or in connection with any of the Collateral; and

(m)

All cash and non-cash proceeds and products of the foregoing, all proceeds from
insurance on any of the foregoing, all goodwill associated with the foregoing,
all additions and accessions to and replacements and substitutions for any of
the foregoing, everything that becomes (or is held for the purpose of being)
affixed to or installed in any of the foregoing, and all products, rents,
income, dividends, and profits of or from any of the foregoing, whether now
owned or hereafter acquired and wherever located.




 




 [Remainder of page intentionally blank; signatures commence on next page.]








25




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Asset Purchase
Agreement as of the date first written above.

BUYER:




Lenape II Solar LLC




By:  /s/ Robert Potts

Name:  Robert Potts

Title:  President




SELLER(S):




New Generation Power, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President




NGP Lenape Solar II, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: Member



































26




--------------------------------------------------------------------------------

EXHIBIT A

Glossary of Defined Terms

Capitalized terms used but not otherwise defined in this Exhibit A will have the
meaning assigned thereto in the main body of the Agreement.

“AAA” has the meaning specified in Section 10.4(a) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.  In addition,
with regard to Seller, Affiliate also means any Person directly or indirectly,
controlled by or controlling Seller, or any of his or her Immediate Family
Members or (b) any Person, directly or indirectly, in which Seller, its equity
holders or any of their Immediate Family Members holds, of record or
beneficially, any equity or voting securities, other than public company
investments.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Assets” has the meaning specified in Section 1.2 of this Agreement.

“Authority” means any governmental or administrative body, agency, commission,
board, arbitrator or authority, any court or judicial authority, whether
international, national, federal, state or local or any third party
accreditation organization.

“Books and Records” has the meaning specified in Section 1.2(l) of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day upon
which banks are closed or authorized to be closed in the State of Nevada.

“Buyer” has the meaning specified in the preamble to this Agreement.

“Buyer Indemnitees” has the meaning specified in Section 9.2(a) of this
Agreement.

“Claim” means any action, claim, charge, audit, lawsuit, demand, suit, inquiry,
hearing, investigation, Authority review, litigation, Proceeding, arbitration,
appeals or other dispute, whether civil, criminal, administrative or otherwise.

“Closing” has the meaning specified in Section 1.6(b) of this Agreement.

“Closing Date” has the meaning specified in Section 1.6(b) of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





Exhibit A – Page 1




--------------------------------------------------------------------------------




“Commercial Operation” means that the Solar Facility is ready for regular, daily
operation, has been connected to the electrical system, has undergone adequate
testing for operation, is in compliance with all applicable Legal Requirements
in all respects, and is capable of producing Energy Output.

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the Solar Facility,
products, financial condition, services or research or development of Seller, or
its respective suppliers, distributors, independent contractors or other Solar
Facility relations.  “Confidential Information” includes, but is not limited to,
the following:  (i) internal Solar Facility and financial information (including
information relating to strategic and staffing plans and practices, Solar
Facility, operational results, finances, training, marketing, promotional and
sales plans and practices, referral sources, cost, rate and pricing structures,
and accounting and Solar Facility methods); (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
Seller’s suppliers, distributors, independent contractors or other Solar
Facility relations and their confidential information; (iii) trade secrets,
know-how, compilations of data and analyses, techniques, systems, formulae,
recipes, research, records, reports, manuals, documentation, models, data and
data bases relating thereto; (iv) inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable); and (v) other Intellectual
Property of Seller.  “Confidential Information” does not include information (a)
readily ascertainable from public or published information, or trade sources,
(b) developed independently without the use of any Confidential Information and
(c) any Excluded Asset.

“Consent” means any consent, waiver, approval, authorization, exemption,
registration, license or declaration of or by any Person or any Authority, or
expiration or termination of any applicable waiting period under any Legal
Requirement, required with respect to any Party in connection with (i) the
execution and delivery of this Agreement or any of the Related Agreements or
(ii) the consummation of any of the transactions provided for hereby or thereby.

“Contract” means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral.

“Disclosure Schedule” means the disclosure schedule delivered by Seller to the
Buyer on the date hereof.  The Disclosure Schedule will be arranged in sections
corresponding to the lettered and numbered sections contained in this Agreement.

“Effective Date” has the meaning recited at the beginning of this Agreement.

“Encumbrance” means any mortgage, pledge, Lien, encumbrance, charge or other
security interest, other than (a) liens for taxes, assessments and other
governmental charges not yet due and payable, (b) statutory, mechanics’,
laborers’, materialmen’s or similar liens arising in the Ordinary Course of
Business for sums not yet due, and (c) statutory and contractual landlord’s
liens under leases pursuant to which a Seller is a lessee and not in default.





Exhibit A – Page 2




--------------------------------------------------------------------------------




“Energy Output” shall mean the actual kilowatt hours (kWh) AC of electricity
generated by the Solar Facility and delivered or made available for delivery
during any designated period of time.

“Environmental Claim” means any written claim by an Authority relating to the
violation of Environmental, Health and Safety Laws.

“Environmental Financial Incentives” means each of the following financial
rebates and incentives that is in effect as of the Effective Date or may come
into effect in the future: (a) production, energy, or investment tax credits
associated with the development, construction, ownership, or operation of the
Solar Facility, accelerated depreciation, and other financial incentives in the
form of credits, reductions, or allowances associated with the Solar Facility or
the Green Attributes that may be applied to reduce any state or federal income
taxation obligation, including Tax Benefits, (b) performance-based incentives
under applicable state or federal law or utility programs, including without
limitation any feed-in tariffs that are in effect or may come into effect in the
future; and (c) all other rights, credits, rebates, benefits, and entitlements
of any kind, howsoever entitled or named, whether arising under federal, state
or local law, international treaty, trade association membership or the like,
arising from the Solar Facility or the Output or otherwise from the development,
installation, or ownership of the Solar Facility or the production, sale,
purchase, consumption or use of the Output. Without limiting the foregoing,
“Environmental Financial Incentives” includes the right to apply for (and
entitlement to receive) incentives under any demand-side management, distributed
generation, or energy efficiency programs offered by a utility company, a
third-party provider or the state in which the Solar Facility is located, any
incentive offered pursuant to a renewable energy program, or any other incentive
programs offered by or in the state in which the Solar Facility is located, the
right to receive a grant under Section 1603 of the American Recovery and
Reinvestment Act of 2009, and the right to claim federal income tax credits
under Sections 45 or 48 of the Internal Revenue Code or any state tax law or
income tax deductions with respect to the Solar Facility under the Internal
Revenue Code or any state tax law. Environmental Financial Incentives do not
include Green Attributes.

“Environmental, Health and Safety Laws” means all Legal Requirements, Orders and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including without limitation all
those relating to the presence, use, production, generations, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control or cleanup of any
Hazardous Materials.

“GAAP” means United States generally accepted accounting principles as of the
date of this Agreement.








Exhibit A – Page 3




--------------------------------------------------------------------------------




“Green Attributes” means any and all credits, benefits, emissions reductions,
offsets, and allowances, howsoever entitled, attributable to the generation from
the Solar Facility of electricity purchased by Purchaser, and its displacement
of conventional energy generation. Green Attributes include but are not limited
to REC’s, as well as (a) any avoided emissions of pollutants to the air, soil or
water such as sulfur oxides, nitrogen oxides, carbon monoxide and other
pollutants, (b) any avoided emissions of carbon dioxide, methane, nitrous oxide,
hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride and other greenhouse
gases that have been determined by the United Nations Intergovernmental Panel on
Climate Change, or otherwise by law, to contribute to the actual or potential
threat of altering the Earth’s climate by trapping heat in the atmosphere and
(c) the reporting rights to these avoided emissions, such as Reporting Rights.
Green Attributes do not include Environmental Financial Incentives or Tax
Benefits.

“Hazardous Materials” means and includes any hazardous, toxic or dangerous
waste, substance or material defined as such in (or for the purposes of) (i) the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.) or the regulations thereunder, (ii) the Resource, Conservation
and Recovery Act, as amended, (42 U.S.C. § 6901, et seq.), (iii) the Superfund
Amendments and Reauthorization Act of 1986 (Pub. L. 99-499 100 Stat. 1613), (iv)
the Toxic Substances Control Act (15 U.S.C. § 2601, et seq.), (v) hazardous air
pollutants as defined under CFR Title 40, Parts 60 and 61, or (vi) water
pollutants under the provisions of the Federal Water Pollution Act, 33 U.S.C. §
1251 et seq., or the regulations thereunder, (vii) the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1101, et seq.), or (viii) any
other federal, state or local statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to, or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material as now or at any time hereinafter enacted.

 “Immediate Family Member” means any spouse, sibling (related by blood or
adoption to such Person), offspring or parent of an individual.

“Indebtedness” means, with respect to Seller, without duplication: (i) all
obligations for borrowed money or in respect of loans or advances; (ii) the
deferred price of property or services, (iii) all obligations evidenced by
bonds, debentures, notes, interest rate swap agreements or other similar
instruments or debt securities; (iv) all deferred indebtedness or Liabilities of
Seller for the payment of the purchase price of property or assets purchased or
for services rendered (other than current accounts payable incurred in the
Ordinary Course of Business); (v) all obligations of Seller to pay rent or other
payment amounts under a lease (other than current accounts payable incurred in
the Ordinary Course of Business); (vi) all obligations of Seller to pay a
liability on the face of a balance sheet prepared in accordance with GAAP; (vii)
all outstanding reimbursement obligations of Seller with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
Seller; (viii) obligations under guarantees, indemnity agreements and similar
agreements; and (ix) all obligations to pay guaranteed payments, bonus,
severance, change of control, retention or other payments or other similar forms
of compensation to directors, officers, partners, managers, members, the Owners,
employees, consultants or agents, together with the employer portion of any
employment Taxes payable in respect of the foregoing.





Exhibit A – Page 4




--------------------------------------------------------------------------------




“Indemnified Party” has the meaning specified in Section 9.4(a) of this
Agreement.

“Indemnifying Party” has the meaning specified in Section 9.4(a) of this
Agreement.

“Intellectual Property” means all (i) inventions, patents, patent applications,
patent disclosures, registrations and applications for registrations, (ii)
trademarks, service marks, trade dress, logos, trade names and domain names,
including common law rights, the goodwill associated therewith and applications
for registration thereof, (iii) works of authorship, copyrights and
registrations and applications for registration thereof, (iv) confidential and
proprietary information, including trade secrets, know-how, processes, methods,
techniques, customer and supplier lists, and marketing plans and materials, (v)
software (including source code, object code, data, databases, and documentation
thereof), (vi) other proprietary and intellectual property rights, (vii) copies
and tangible embodiments of any of the foregoing (in whatever form or medium),
and (viii) rights to sue and recover any damages, profits and other remedies for
any past, present or future infringement, misappropriation or other violation of
any of the foregoing.

“Inventory” means all inventory, merchandise, finished goods, work-in-process,
raw materials, spare parts, packaging, samples, demonstration equipment, parts,
goods in transit, in each case whether located at the Leased Real Property or
not.

“Knowledge of Seller” (or similar phrases including “Seller’s Knowledge”) means
the actual knowledge of any of the Owners and any of the officers and managers
of Seller or constructive knowledge after due inquiry.

“Leased Real Property” has the meaning specified in Section 2.6 of this
Agreement and includes, without limitation, the Solar Site Lease.

“Legal Requirement” means any rule, law, code, statute, regulation, ordinance or
other binding action of or by an Authority.

 “Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

“License Agreements” has the meaning specified in Section 2.11(b) of this
Agreement.

 “Lien” means any claim, lien, pledge, option, charge, security interest,
mortgage, right-of-way, easement, covenant, encumbrance, hypothecation, or other
right or similar arrangement of any kind or nature whatsoever.





Exhibit A – Page 5




--------------------------------------------------------------------------------




“Losses” means any claims, liabilities, losses, damages, deficiencies,
assessments, judgments, fines, penalties, remediations, settlement obligations,
and costs or expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) of any nature.




“Material Adverse Effect” means the occurrence of any one or more events,
circumstances, conditions or changes which have, or which would reasonably be
expected to have, a material adverse effect on the Solar Facility, the Assets,
the financial condition, results of operations, or prospects of the Solar
Facility, taken as a whole.

“Order” means any decree, order, judgment, writ, injunction (temporary or
permanent), rule, ruling, legal restraint, award, formal or informal directive
or notice, prohibition or consent of or by or from an Authority.

“Ordinary Course of Business” means the ordinary course of normal day-to-day
business, consistent with past custom and practice.

“Output” means and is limited to, the electricity produced by the Solar Facility
and delivered to a purchaser of the electricity.

“Owners” means the holders of any membership interest of Seller.

“Parties” has the meaning specified in the preamble to this Agreement.

“Permits” means all permits, licenses, registrations, agreements, bonds,
provider numbers, approvals, accreditation, certificates, orders, and other
consents and authorizations, in each case, from any Authority or other Person
(including without limitation those relating to the occupancy or use of Leased
Real Property) issued to or held by Seller and necessary or required for Seller
and the Solar Facility to be in compliance with all Legal Requirements and
Orders both before and after the Closing.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or Authority.

“PPA” has the meaning specified in the recitals to this Agreement.

 “Proceeding” has the meaning specified in Section 9.4(a) of this Agreement.

 “Purchase Price” has the meaning specified in Section 1.6(a) of this Agreement.

“Real Property Leases” has the meaning specified in Section 2.6 of this
Agreement.








Exhibit A – Page 6




--------------------------------------------------------------------------------




“REC’s” means all certificates (including tradable renewable certificates),
“green tags,” or other transferable indicia denoting carbon offset credits or
indicating generation of a particular quantity of energy from a renewable energy
source by a renewable energy facility attributed to the output created under a
renewable energy, emission reduction, or other reporting program adopted by a
governmental authority, including those renewable energy certificates that meet
the requirements for a purchaser’s renewable portfolio standard under the RPS
Law.

 “Reporting Rights” means the right of Purchaser to report to any federal, state
or local agency, authority or other party, including without limitation under
Section 1605(b) of the Energy Policy Act of 1992 and provisions of the Energy
Policy Act of 2005, or under any present or future domestic, international or
foreign emissions trading program, that Seller owns the Green Attributes,
including the REC’s, associated with the Energy Output.

 “Seller” has the meaning specified in the preamble to this Agreement. Seller
shall refer to both Seller entities, or the individual entities, as context and
circumstance requires.

“Seller Indemnitees” has the meaning specified in Section 9.3 of this Agreement.

“Solar Facility” has the meaning specified in the recitals to this Agreement. It
includes, but is not limited to solar panels, racking system, and inverters.

“Solar Site Lease” has the meaning specified in the recitals to this Agreement.

 “Subsidiary” of any Person, means, from time to time, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary or contingent voting power to elect directors of such corporation is
owned by such Person directly or indirectly through Subsidiaries of such Person,
and (ii) any partnership, association, joint venture, limited liability company
or other entity in which such Person directly or indirectly through any
Subsidiaries has more than a 50% equity interest or is a general or managing
partner.

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
custom duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto.

“Tax Benefits” means all federal, state and local tax deductions, tax credits,
tax grants, and other tax benefits available to taxpayers, including grants
under Section 1603 of the American Recovery and Reinvestment Act of 2009, Public
Law 111-5, the RETITC, the HCGETC, and the Honolulu real property tax exemption,
Honolulu City Counsel Bill 58 dated October 1, 2009, as well as any replacements
or modifications to such tax deductions, credits, grants or benefits.





Exhibit A – Page 7




--------------------------------------------------------------------------------




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.

“Taxing Authority” means the Internal Revenue Service and any other Federal,
state, local or foreign Authority which has the right to impose Taxes on Seller.

“Transaction Documents” means this Agreement and each of the other agreements,
documents and instruments contemplated hereby and thereby to be delivered by
Seller and Buyer at Closing.



























































Exhibit A – Page 8




--------------------------------------------------------------------------------




Exhibit B

Bill of Sale and Assignment and Assumption Agreement




BILL OF SALE AND
ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
made as of July 28, 2014, at 11:59:59 p.m. (PDT) (the “Effective Time”), by and
among Lenape II Solar LLC, a Nevada Limited Liability Company (“Buyer”) and New
Generation Power, LLC, an Illinois Limited Liability Company and NGP Lenape
Solar II, LLC, an Illinois Limited Liability Company (jointly and severally
“Seller”).  Buyer and Seller are referred to collectively as the “Parties” and
each individually as a “Party.”  Capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Purchase Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, pursuant and subject to the terms and conditions of an Asset Purchase
Agreement dated of even date herewith by and between the Buyer and Seller (the
“Purchase Agreement”), Seller is causing the Assets to be sold, assigned,
transferred, conveyed and delivered to the Buyer; and

WHEREAS, in connection with the sale of the Assets to the Buyer, the Buyer and
Seller wish to provide for the limited assumption by the Buyer of certain
obligations of Seller;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged,

1.

Effective as of the Effective Time, Seller hereby sells, assigns, transfers,
conveys and delivers to the Buyer  the Solar Facility, including all of its
right, title and interest, to and in each of the Assets, to have and to hold the
same unto Buyer and its successors and assigns forever.

2.

Effective as of the Effective Time, Seller hereby sells, assigns, transfers,
conveys and delivers to the Buyer (collectively, the “Assignment”) all of its
right, title, benefit, privileges and interest in and to, and all of Seller’s
burdens, obligations and liabilities in connection with each of the Assumed
Liabilities.  Buyer hereby accepts such Assignment and assumes and agrees to
observe and perform all of the duties, obligations, terms, provisions and
covenants, and to pay and discharge all of the liabilities of Seller to be
observed, performed, paid or discharged from and after the Closing, in
connection with the Assumed Liabilities.  Buyer assumes no Liabilities, other
than Assumed Liabilities, and the Parties agree that all such Liabilities, other
than Assumed Liabilities, shall remain the sole responsibility of Seller.





1




--------------------------------------------------------------------------------




3.

Each of the Parties agrees, at its own expense, to execute, deliver, at the
request of the other Parties, such further instruments of transfer and
assignment and to take such other action as such other Party may reasonably
request to more effectively consummate the assignments and assumptions
contemplated hereby.

4.

Notwithstanding anything to the contrary contained herein: (a) nothing contained
in this Agreement is intended to provide any rights to Seller (beyond those
rights expressly provided to Seller in the Purchase Agreement); (b) nothing
contained in this Agreement is intended to impose any obligations or liabilities
on the Buyer (beyond those obligations and liabilities expressly imposed on the
Buyer in the Purchase Agreement); and (c) nothing contained in this Agreement is
intended to limit or expand any of the rights or remedies available to the Buyer
under the Purchase Agreement.

5.

Nothing contained in this Agreement is intended to provide any right or remedy
to any person or entity, other than Seller and Buyer.

6.

This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of California (without giving effect
to principles of conflicts of laws).







 [Remainder of page intentionally left blank; signatures commence on next page.]
































2




--------------------------------------------------------------------------------




The Parties to this Agreement have caused it to be executed and delivered as of
the date first written above.

BUYER:




BE Solar










By:  /s/ Robert Potts

Name:  Robert Potts

Title:  President




SELLER(S):




New Generation Power, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President




NGP Lenape Solar II, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: Member






















[Signature Page to Bill of Sale and Assignment and Assumption Agreement]








3




--------------------------------------------------------------------------------

EXHIBIT C

Disbursement Agreement

This Disbursement Agreement (“Disbursement Agreement”), dated as of July 28,
2014, is entered into between among Lenape II Solar LLC, a Nevada Limited
Liability Company (“Buyer”), and New Generation Power, LLC, an Illinois Limited
Liability Company and NGP Lenape Solar II, LLC, an Illinois Limited Liability
Company (“Seller”), New Generation Holdings, Inc, a Delaware Corporation and MAV
Brokerage, Inc., a Illinois Corporation (“Owners”).

A.

Seller and Buyer have co-developed a project known to the parties as Lenape II
that was sold to Buyer in an agreement between Seller and Buyer via an Asset
Purchase Agreement (“Purchase Agreement”) dated July 28, 2014. Under the terms
of the Purchase Agreement, Buyer is to pay Seller certain sums for clear title
to the Assets. Owners share ownership in NGP Lenape Solar II, LLC.

B.

Payment. Any payment by Buyer to Seller under the Purchase Agreement shall be
paid as follows:

a.

20% of any payment shall be made to MAV Brokerage Inc; 679 East Nerge Rd.;
Roselle, IL 60172.

b.

80% of any payment shall be made to New Generation Power, LLC; 39. S. LaSalle
St. STE 600; Chicago, IL 60603.

c.

For example, if Buyer were to pay $1,000 pursuant to the Purchase Agreement,
Buyer would pay MAV Brokerage $200, and New Generation Power $800.

C.

Release. Upon Payment by Buyer to MAV Brokerage Inc. and/ or New Generation
Power, LLC, as outlined above, each Owner and Seller, on behalf of itself, its
owners, shareholders, governors, creditors, administrators, successors and
assigns, whether herein named or referred to or not, does hereby release,
discharge, acquit and forever discharge Seller, its successors and assigns,
agents, servants, and employees, their divisions, subdivisions, and affiliates,
of and from any and all past, present, and future claims, counterclaims,
demands, actions, causes of action, liabilities, damages, costs, loss of
services, expenses, compensation, third-party actions, suits at law or in
equity, of every nature and description, whether known or unknown, suspected or
unsuspected, foreseen, or unforeseen, real or imaginary, actual or potential,
and whether arising at law or in equity, under the common law, state or federal
law, or any other law, or otherwise, to the extent of that payment on the
Purchase Agreement.

D.

Governing Law and Arbitration.  This Release Agreement shall be governed by, and
construed under, the laws of the State of California, without reference to
conflicts of laws rules. Any conflict or dispute arising under or related to
this release agreement shall be resolved through arbitration administered by and
under the rules of the American Arbitration Association.

E.

Delivery.  This Dispersion Agreement, to the extent signed and delivered by
means of a fax machine or electronic transmission in portable document format
(pdf), shall be treated in all manner and respects as an original contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person.  At the request of a party
the other Parties shall re-execute original forms and deliver them to the other
party.





1




--------------------------------------------------------------------------------




F.

Indemnity. This Release Agreement is not intended to draw Buyer into any
disputes between Seller and Owner. Seller and Owner, on behalf of itself, its
successors and assigns, agrees to defend, indemnify and hold harmless Buyer
against any and all liability to or claims of Owner or Seller (together with all
reasonable legal and investigative costs relating thereto) against Buyer that
directly relate to this Release Agreement or the Project.




G.

Covenants. Each party represents it is a Corporation duly formed, validly
existing, and in good standing and has full power and authority to lawfully
execute, deliver, and perform its obligations herein.




SELLER(S)




New Generation Power, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President




NGP Lenape Solar II, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: Member




BUYER




Lenape II Solar LLC







By:  /s/ Robert Potts

Name:  Robert Potts

Title:  President























2




--------------------------------------------------------------------------------







OWNER(S)




New Generation Holdings, Inc.







By:  /s/  Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President




MAV Brokerage, Inc.







By:  /s/ Michael Vecchione

Name: Michael Vecchione

Title: President















































3


